

Exhibit 10.4


FOURTH COMPREHENSIVE AMENDMENT TO FINANCING DOCUMENTS




THIS              FOURTH                                                                        COMPREHENSIVE                                                            AMENDMENT  TO  FINANCING
DOCUMENTS (this "Amendment ") is dated effective as of December 31, 2014, by and
among GSE SYSTEMS, INC., a Delaware corporation ("GSE") and GSE PERFORMANCE
SOLUTIONS, INC., a Delaware corporation and successor by merger to GSE Envision
LLC, a New Jersey limited liability company and also formerly known as GSE Power
Systems, Inc. ("GSE Performance Solutions"), (GSE and GSE Performance Solutions,
each a "Co-Borrower" and collectively, the "Co-Borrowers") and SUSQUEHANNA BANK,
a Pennsylvania state chartered commercial banking corporation (the "Bank");
witnesseth:


RECITALS


WHEREAS, pursuant to a Master Loan and Security Agreement dated November 22,
2011 by and among GSE, GSE Power Systems, Inc. and GSE EnVision Inc.
(collectively, the "Original Borrowers") and the Bank (the "Original Agreement")
, as amended by that certain Comprehensive Amendment to Financing Documents
dated March 31, 2012 (the "First Amendment") , and that certain Letter Agreement
dated July 29, 2013 from the Bank (the "Letter Agreement"), as amended by that
certain Second Comprehensive Amendment to Financing documents dated April 8,
2014 (the "Second Amendment "), as amended by that certain Third Comprehensive
Amendment to Financing Documents dated September 9, 2014 (the "Third Amendment")
(the Original Agreement, the First Amendment, the Letter Agreement, the Second
Amendment and the Third Amendment are collectively, the "Loan Agreement "), the
Bank extended a revolving credit facility to the Original Borrowers in the
principal amount of Seven Million Five Hundred Thousand Dollars ($7,500,000)
(the "Credit Facility"), as evidenced by a Revolving Credit Note given by the
Original Borrowers in favor of the Bank dated November 22, 2011 in the face
amount of $7,500,000, which note was amended and restated in its entirety by
that certain Amended and Restated Revolving Credit Note from the Co-Borrowers in
favor of the Bank dated March 31, 2012; and


WHEREAS, pursuant to Articles of Merger filed with the New Jersey Secretary of
State on March 30, 2012, GSE EnVision, Inc. merged into GSE Envision LLC, a New
Jersey limited liability company ("Envision"), as documented in the First
Amendment ;


WHEREAS, pursuant to the Articles of Merger filed with the Delaware Secretary of
State on December 22, 2014, Envision merged into GSE Power Systems, Inc.; and


WHEREAS, pursuant to a Certificate of Amendment filed with the Delaware
Secretary of State on December 31, 2014, GSE Power Systems, Inc. changed its
name to GSE Performance Solutions, Inc.; and


WHEREAS , the Bank and the Co-Borrowers have determined to modify certain
provisions of the Financing Documents (as defined in the Loan Agreement), all in
accordance with the provisions of this Amendment.












#519679 v6
012655-0025

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Bank and the Co-Borrowers agree as follows:


1.
Recitals. The Bank and the Co-Borrowers acknowledge that the above Recitals to
this Amendment are true and correct, and agree that the same are incorporated by
reference into the body of this Amendment. Unless otherwise specifically defined
herein, all capitalized tenus used in this Amendment shall have the same
meanings ascribed to such terms in the Loan Agreement.



2.
Amendments to Financing Documents.



a.
The Co-Borrowers hereby request and the Bank consents to a waiver of a provision
set forth in Section 5.12(a) of the Loan Agreement to allow for the merger of
GSE Envision , LLC into GSE Power Systems, Inc., and a change in the name of GSE
Performance Solutions. All references in the Financing Documents to "GSE
Envision LLC" or "GSE Power Systems, Inc." are hereby amended to read "GSE
Performance Solutions, Inc.". The Co- Borrowers hereby certify that (i) GSE
Performance Solutions continues to be a corporation organized under the laws of
the State of Delaware; (ii) that there have been no changes to the respective
principal place of business of either of the Co-Borrowers, or to the location of
their respective assets; and (iii) there have been no changes to the ownership
of either of the Co- Borrowers.



b.
The Loan Agreement  is hereby amended by  deleting Section 4.15 in its

entirety and inserting the following new Section 4.15 in lieu thereof:


"4.15 Operating and Deposit Accounts; Cash Collateral Account. Maintain their
primary operating and depository accounts at the Bank. In addition, the
Co-Borrowers shall maintain one or more segregated cash collateral account(s) at
the Bank equal to the greater of (i) $3,000,000 or (ii) the aggregate principal
amounts of all Loans outstanding under the Revolving Credit Facility (including
all exposure and obligations of the Bank under any issued and outstanding
Letters of Credit, working capital advances, negative foreign exchange
positions, and under any Foreign Currency Accounts and Foreign Exchange Contract
established by the Bank on behalf of, or for the benefit of, any of the
Co-Borrowers from time to time, and including any additional letters of credit
or other financial accommodations made available by the Bank to or on behalf of
the Borrower in the future) as security for the Co-Borrowers' obligations
hereunder and under the other Financing Documents (collectively, the "Cash
Collateral Account"). The initial account numbers for the Cash Collateral
Account are: Account No . I 0014201254 (relating to Revolving Credit Advances
and general Letters of Credit), Account No. 10010483625, 10010488343 and
10010488368 (relating to Chinese  Letters of Credit) and Account No.
990220000007 (relating to the Euro Foreign Currency Account) , and the parties
anticipate that additional account numbers may be added from time to time to the
extent that the Co-Borrowers ' request additional financial accommodations from

--------------------------------------------------------------------------------



the Bank under the Revolving Credit Facility.  Each Co-Borrower hereby pledges
to the Bank and grants a security interest to the Bank as collateral for all of
Co- Borrowers ' obligations under the  Financing Documents, in the Cash
Collateral Account, and Co-Borrowers agree and confirm that the Bank shall have
complete and unconditional control over the Cash Collateral Account. The Cash
Collateral Account shall remain in place until all amounts under the Revolving 
Credit Facility have been repaid or retired (including but not limited to the
expiration or release of all Letters of Credit, Foreign Exchange Contracts and
Foreign Currency Accounts and other financial accommodations made available by
the Bank for the benefit of the Co-Borrowers under the Revolving Credit
Facility), such that the Bank has no further exposure or obligation thereunder.
"


c.
The Bank agrees to waive compliance by the Co-Borrowers of the financial
covenants set forth in Sections 5.1, 5.2, 5.3 and 5.4 of the Loan Agreement for
the testing measurement date of December 31, 2014 (the "Waiver"). Each of these
financial covenants remain in full force and effect for the quarter ending March
31, 2015 and for each quarter thereafter. The Co-Borrowers jointly and severally
agree to pay to the Bank a covenants waiver fee of Fifteen Thousand Dollars
($15,000) upon the execution of this Agreement for the Bank's agreement to waive
said covenants. The Bank's agreement to waive the said financial covenants is a
one-time waiver only of the compliance by the Co-Borrowers of the financial
covenants in Sections 5.1, 5.2, 5.3 and 5.4 of the Loan Agreement for the
testing date of December 31, 2014, and no other consent or waiver is hereby
granted, nor should any other consent or waiver be implied.



The Waiver described herein is limited precisely as written and shall not be
deemed to (i) be a consent to or a waiver of any other term or condition of the
Loan Agreement or any of the other Financing Documents , or (ii) prejudice any
right or rights which the Bank may now have or may have in the future under or
in connection with the Loan Agreement or any of the other Financing Documents .


Except for the granting of the Waiver described herein, no delay by the Bank in
the pursuit of the Bank's rights and remedies shall, and none of the foregoing
is intended (and should not be deemed or construed) to, constitute a waiver of
any other  rights  and/or remedies Bank may have under the Loan Agreement and/or
any of the other Financing Documents or otherwise available to Bank at law or in
equity, or a waiver of any other known or any unknown default or event of
default which exists on the date hereof, or a course of conduct or course of
dealing on the part of the Bank. Except for the granting of the Waiver, the Bank
reserves any and all rights and remedies available to it under the Loan
Agreement and/or any of the other Financing Documents, or otherwise available to
it at law or in equity, all of which remain in full force and effect.


3.
Grants of Liens and Security Interests; Reaffirmation of Debt. Each Co-Borrower
each hereby grants, re-grants and confirms the grant of all liens and security
interest in and to all collateral described in the Financing Documents as
collateral for the Credit Facility as amended by this Amendment on the terms set
forth in the Financing Documents.   Each Co-Borrower also

--------------------------------------------------------------------------------



hereby reaffirms its respective joint  and several obligations to repay the
Credit Facility,  all in
accordance with the terms of the Financing Documents .


4.
Fees, Costs, and Expenses. The Co-Borrowers shall pay to the Bank on demand all
costs and expenses both now and hereafter reasonably paid or incurred with
respect to the preparation, negotiation , execution, administration and
enforcement of this Amendment and all documents related thereto, including,
without limitation, attorneys' fees and expenses, recording costs, recordation
and other taxes, appraisal fees, costs of record searches, title company
premiums and costs, fees and expenses for environmental audits and survey costs.



5.
Representations  and
Warranties.                                                                                                In
order to induce the Bank to enter into this Amendment, the Co-Borrowers each
represent and warrant to the Bank that as of the date hereof

(a) except as otherwise disclosed in writing to the Bank, no Event of Default
exists under the provisions of any of the Financing Documents, (b) no event
exists which, with the giving of notice or lapse of time, or both , could or
would constitute an Event of Default under the provisions of any of the
Financing Documents , (c) all of the representations and warranties of the
Co-Borrowers in the Financing Documents, are true and correct in all material
respects on the date hereof as if the same were made on the date hereof, (d) all
collateral for the Credit Facility as amended by this Amendment is free and
clear of all assignments , security interests, liens and other encumbrances of
any kind and nature whatsoever except for those granted or permitted under the
provisions of the Financing Documents, (e) no material adverse change has
occurred in the business, financial condition, prospects or operations of any
Co-Borrower since the date of the financial statements most recently furnished
to the Bank in accordance with the provisions of the Financing Documents , and
(f) the Financing Documents (as amended by this Amendment) constitute the legal,
valid and binding obligations of the Co-Borrowers enforceable in accordance with
their terms except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors' rights generally. If any of
the foregoing representations and warranties shall prove to be false, incorrect
or misleading in any material respect, the Bank may, in its absolute and sole
discretion, declare that an Event of Default has occurred and exists under the
provisions of each of the Financing Documents.


6.
Applicable Law, Etc. This Amendment shall be governed by the laws of the State
of Maryland and may be executed in any number of duplicate originals or
counterparts , each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute one and the same
instrument.



7.
Binding Effect. This Amendment  shall be binding upon and inure to the benefit
of the Bank and each Co-Borrower and their respective heirs, successors and
assigns.



8.
Amendment  Only.                                                    This
Amendment is an amendment and modification of certain provisions of the
Financing Documents. All of the provisions of the Financing Documents are
incorporated herein by reference and shall remain and continue in full force and
effect as amended by this Amendment. Each Co-Borrower hereby ratifies and
confirms all of its respective obligations, liabilities and indebtedness under
the provisions of the Financing Documents as amended by this Amendment. The Bank
and each Co-Borrower agree it is their intention that nothing herein shall be
construed to extinguish, release or discharge or constitute,

--------------------------------------------------------------------------------



create or effect a novation of, or an agreement to extinguish, any of the
obligations, indebtedness and liabilities of any Co-Borrower or any other party
under the provisions of the Financing Documents, or any assignment or pledge to
the Bank of, or any security interest or lien granted to the Bank in or on, any
collateral and security for such obligations , indebtedness and liabilities.


[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------



IN   WITNESS   WHEREOF,   each  Co-Borrower   and  the  Bank   have   executed  
this
Amendment under their respective seals, the day and year first written above.


WITNESS/
ATTEST:                                                                                        CO-BORROWERS:


GSE SYSTEMS, INC.








By:            /s/ Jeffery G. Hough
Jeffery G. Hough
Senior Vice President and Chief Financial Officer


GSE PERFORMANCE  SOLUTIONS, INC.








By:            /s/ Jeffery G. Hough
Jeffery G. Hough
Senior Vice President and Chief Financial Officer


SUSQUEHANNA BANK








By:            /s/ Robert P. Whelen, Jr.
Robert P. Whelen, Jr.,
Senior Vice President


















































#519679 v6
012655-0025

--------------------------------------------------------------------------------


